                         Case 20-10256-KBO             Doc 458         Filed 08/12/20      Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )     Chapter 11
         In re:                                                    )
                                                                   )     Case No. 20-10256 (KBO)
                                          1
         EARTH FARE, INC., et al.,                                 )
                                                                   )     (Jointly Administered)
                                   Debtors.                        )
                                                                   )     Re: Docket No. 418

                                          CERTIFICATE OF NO OBJECTION
                                           REGARDING DOCKET NO. 418

                          The undersigned hereby certifies that, as of the date hereof, he has received no

         answer, objection, or other responsive pleading to the Second Staffing and Compensation Report

         of FTI Consulting, Inc. for the Period from March 1, 2020 through March 31, 2020 [Docket No.

         418] (the “Staffing and Compensation Report”) filed on July 6, 2020. The undersigned further

         certifies that a review of the Court’s docket in these cases reflects that no answer, objection, or

         other responsive pleading to the Staffing and Compensation Report appears thereon. As was

         provided in the notice filed and served with the Staffing and Compensation Report, objections to

         the Staffing and Compensation Report, if any, were required to be filed and served no later than

         July 24, 2020 at 4:00 p.m. (ET).

                          Pursuant to the Order Authorizing the Debtors to (I) Employ and Retain FTI

         Consulting, Inc. to Provide the Debtors a Chief Restructuring Officer and Certain Additional

         Personnel and (II) Designate Charles Goad as Chief Restructuring Officer for the Debtors, Nunc

         Pro Tunc to the Petition Date [D.I. 219], the Debtors are authorized, but not directed, to pay to




         1
                   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address
         for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
26894359.1
                       Case 20-10256-KBO         Doc 458     Filed 08/12/20   Page 2 of 2




         FTI Consulting, Inc. all fees and expenses included in the Staffing and Compensation Report

         without further order of the Court.


         Dated: August 12, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/ Sean T. Greecher
                                               Pauline K. Morgan (No. 3650)
                                               M. Blake Cleary (No. 3614)
                                               Sean T. Greecher (No. 4484)
                                               Shane M. Reil (No. 6195)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               EF@ycst.com

                                               Counsel to the Debtors and Debtors in Possession




26894359.1
                                                         2
